Citation Nr: 1120811	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 September 1982 and from November 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a low back disorder.

In May 2010, the issue was remanded to the RO for further development.  The claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  While service treatment records show that the Veteran fell from a ladder in service, no chronic lumbar disability was demonstrated during active service.

3.  Lay statements from the Veteran that he injured his back during a fall from a ladder during service are unsupported by contemporaneous medical evidence and are not credible.

4.  Degenerative lumbar spine syndrome was first diagnosed decades after the Veteran's separation from service, and the only probative opinion that there exists a medical relationship between any such current disability and the Veteran's military service weighs against the claim.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in July 2007 and October 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim and identified his duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the July 2007 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with a VA spine examination to assess the current nature and etiology of his claimed low back disability.  Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has a current low back disorder that is related to injuries sustained when he fell down a ladder during service.  The Veteran also asserts his back pain may also be related to rigorous training and work activities from service.

Service treatment records reflect that in September 1983, the Veteran reported to the emergency room after falling down a ladder while carrying a bomb rack.  The Veteran denied loss of consciousness.  He had a small laceration to his forehead and upper lip, as well as an avulsion of the area of skin on the upper thigh.  He was diagnosed with soft tissue trauma with avulsion.  He made no complaints of back pain, nor was any back pathology noted in the record.  Follow-up appointments were only for treatment to the Veteran's wound on his upper thigh.

In January 1984, the Veteran reported to the emergency room after involvement in a motor vehicle accident.  The Veteran complained of neck pain and a mild pain in his right-sided rib.  X-rays of the spine revealed no fracture or dislocation.  The Veteran was diagnosed with paraspinous muscle spasm and told to use warm packs on his neck.  No lower back pain was noted.

The Veteran's discharge examination report in January 1985 noted a normal clinical evaluation of the spine.

The Veteran's claim for service connection for a low back disorder was received in June 2007. 

The Veteran's claim for service connection for a low back disorder was received in June 2007. 

On February 2, 2004, the Veteran arrived at a VA Medical Center, having been released from prison that morning, after serving a 12-year sentence.  During his initial evaluation, he complained of low back pain of several years duration, and on physical examination in conjunction with admission to the substance abuse treatment program (SATP), he complained of low back pain while active; otherwise no pain for the past five years.  He related that he treated it with over-the-counter medications and back clam.  He was admitted to a VA residential/domiciliary care program where he remained until July 2004.   

VA treatment records have been associated with the claims folder.  Post-service evidence reflects that the Veteran often reported a history of lower back pain.  On February 2008 VA examination, the Veteran's x-ray revealed sacralization of the L-5.  Vertebral bodies were of normal height.  The intervertebral disc spaces were maintained.  The pedicles were intact, and there was no evidence to suggest spondylolisthesis.  The examiner found that the Veteran had no spinal disease.

An April 2009 lumbar spine x-ray revealed no gross bony abnormality.  The vertebral bodies, pedicles, and lamina were intact.  The intervertebral disc spaces were normal.  Impression was an unremarkable lumbar spine.  A June 2009 MRI reflected no evidence for displaced fracture and/or dislocation.  At the L3/L4 level, there was diffuse bulge minimally and minimal bilateral facet arthropathic changes with minimal bilateral ligament flava thickening.  At the L4/L5 level, the Veteran had diffuse disc bulge with minimal bilateral facet joint arthropathic changes with minimal bilateral ligament flava thickening.  Impression was mild degenerative changes involving the lumbosacral spine, slightly significant at the L4-L5 level.

The Veteran was afforded another VA examination in October 2010, in light of the new findings of a current lumbar spine disability.  The Veteran described acute onset of low back pain after his fall from the ladder.  The Veteran correlated the onset of his current back pain to rigorous training and work activities.  He first indicated that his acute symptoms diminished; however, he thereafter described an episodic course since onset with increasing intensity and frequency of exacerbations.  The Veteran was diagnosed with lumbar spondylosis, especially at the L4-L5 level.  The examiner found that the Veteran's lumbar disability was less likely as not caused by or a result of service.  As rationale, the examiner explained that the service records did not contain objective findings consistent with a high energy or chronic repetitive injury to the lumbar spine.  He noted that in the absence of such findings, a posttraumatic or chronic inflammatory process was less likely to occur.  The examiner further explained that the Veteran was active duty for less than 10 years, and therefore, any microtrauma the Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process since medical literature suggested a 10-year exposure as the threshold value.  Furthermore, the Veteran's radiographs did not reveal advanced degenerative changes, and therefore, were found by the examiner to be inconsistent with a posttraumatic or chronic inflammatory process that was purportedly initiated in 1984.

The Board has considered the Veteran and his representative's contentions that a low back disorder is related to service, including the in-service fall, but finds that service connection is not warranted.

At the outset, the Board acknowledges that medical evidence of record establishes that the Veteran has a current low back disorder.  Thus, there is clearly evidence of a current low back disability.  Service connection, however, requires that such disability be related to active military service.  38 C.F.R. § 3.303.  

The Board notes that the first documented evidence of any chronic low back disorder was in February 2008-more than 23 years after separation from service and 27 years after falling from the ladder.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

To prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the present case, there is no persuasive lay evidence or competent medical evidence of a nexus between any in-service disease or injury, including the fall from a ladder in 1983, and his current low back disability.

In this regard, the Board acknowledges that the Veteran is competent to describe his pain related to his claimed low back disorder.  See 38 C.F.R. § 3.159(a)(2) (2010) (defining "competent lay evidence").  However, statements from the Veteran that he injured his back during his fall from a ladder in September 1983 are not credible.  First, they are contradicted by contemporaneous service treatment records, which reflect only abrasions on his lip and thigh.  Follow-up appointments also contained no mention or complaints of any back pain, and only documented an abrasion on the Veteran's thigh.  Finally, the separation physical examination reported noted a normal clinical evaluation of the spine.

Further, the Veteran's statements to the October 2010 VA examiner were inconsistent.  The Veteran first reported that his back pain after the fall from the ladder was acute and had healed; he attributed the onset of his back pain, instead, to rigorous training and work activities during service.  Thereafter, the Veteran changed his story, describing an episodic course of back pain since his fall with increasing intensity and frequency of exacerbations.  Based on these inconsistent statements and contradictory service treatment records, the Board affords the Veteran's statements of continuity of symptomatology little probative weight.

Thus, the Board finds that the only probative nexus evidence weighs against the claim.  In this regard, the VA examiner found that the Veteran's current low back disorder was less likely than not related to service because any posttraumatic or inflammatory process would result in advanced degenerative changes, rather than the mild changes that were reflected on the Veteran's MRI.  The Board finds that the October 2010 VA opinion is persuasive as it was based on a full examination of the Veteran, consideration of his lay statements, and sound medical reasoning that was explained in detail.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Notably, the record contains no competent, credible opinion in favor of the Veteran's claim.

For the foregoing reasons, the claim for service connection for a low back disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


